Citation Nr: 1538208	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  13-18 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a compensable evaluation for left elbow epicondylitis. 

2.  Entitlement to an evaluation in excess of 10 percent for lumbosacral strain.

3.  Entitlement to an evaluation in excess of 10 percent for right rhomboid strain.

4.  Entitlement to a 100 percent temporary total evaluation under the provisions of 38 C.F.R. § 4.30, based on the need for convalescence following right shoulder surgery in March 2010.

5.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected right rhomboid strain.  

6.  Entitlement to service connection for a left lower extremity disorder, to include as secondary to service-connected right rhomboid strain.  


REPRESENTATION

Appellant represented by:	Bryan Held, Agent


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to October 2002.  These matters come properly before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in August 2011 by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).


REMAND

In his March 2014 substantive appeal, the Veteran checked the box indicating that he desired a videoconference hearing before the Board at the RO.  In an April 2014 statement, the Veteran's agent reiterated that he would like to have his case heard by the Board by way of a live videoconference hearing. 

The RO must now schedule the Veteran for a hearing, pursuant to his outstanding requests.  Since such hearings are scheduled by the RO, the Board is remanding the case for that purpose, in order to satisfy procedural due process.  Under applicable regulations, a hearing on appeal will be granted if a veteran expresses a desire to appear in person.  38 C.F.R. § 20.700.

Accordingly, the case is remanded for the following actions:

The RO must schedule the Veteran for a videoconference hearing before the Board at the RO, pursuant to his requests, at the earliest available opportunity.  The RO must notify the Veteran and his agent of the date and time of the hearing, and must associate a copy of such notice with the evidence of record.  After the hearing, the case must be returned to the Board in accordance with current appellate procedures.
 
No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

